DETAILED ACTION
This communication is responsive to the application, filed September 23, 2021.  Claims 1-10 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on September 23, 2021 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 4, 5, and 9 are objected to because of the following informalities:  claim 4 recites “as claimed in 2” and claim 5 recites “as claimed in 1”.  The claims should recite “as claimed in claim 2” and “as claimed in claim 1”, respectively.  Claim 9 recites “the request signal”.  Claim 9 should recite “a request signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 6-10 are directed to the non-statutory subject matter of software, per se. The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2012/0252441 A1) in view of Wanner et al. (US 2007/0288137 A1).

As per claim 1:  A method for diagnosing secure communication, comprising: 
entering a self-diagnosing mode before performing data transmission; 
Fujimoto discloses [0010] a device includes a self-diagnosis unit that is activated before data is transmitted to a remote server.
checking error checkpoints to generate a diagnostic status; 
Fujimoto discloses [0032-0035] the self-diagnosis unit obtains log data related to a problem (error checkpointing).  The log data related to the problem is transmitted to the remote sever.
collecting the diagnostic status and entering an error handling mode; 
Fujimoto discloses [0033] the log data is collected by the remote server so that a diagnosis is conducted (error handling) by the remote server based on the log data.
determining when an error exists in the diagnostic status, and when the error exists, shielding the error.  
Fujimoto discloses determining an error exists in the data, but fails to explicitly disclose shielding the error when the error exists.  Wanner discloses a similar method, which further teaches [0007] diagnostic systems have the option of masking error (shielding) entries as a function of specific criteria, in order to identify safety-critical errors quickly and easily.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Fujimoto with that of Wanner.  One would have been motivated to shield an error because it allows to identify safety-critical errors quicker [Wanner; 0007].

As per claim 2:  The method for diagnosing secure communication as claimed in Claim 1, further comprising: tagging the error being shielded.  
Wanner discloses [0007-0008] each error is entered (tagged) in the error memory at least once.

As per claim 5:  The method for diagnosing secure communication as claimed in 1, further comprising: when in the error handling mode, executing a command to switch to the self-diagnosing mode to recheck the error checkpoints.
Fujimoto discloses [0089] the remote server transmits the scenario data to the mobile device in response to a self-diagnosis activation request (switching from error handling by remote server to self-diagnosis).

As per claims 6, 7, and 10:  Although claims 6, 7, and 10 are directed towards a device claim, they are rejected under the same rationale as the method claims 1, 2, and 5 above.

Allowable Subject Matter
Claims 3, 4, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20130288609 A1 – Mochizuki discloses self-diagnosis circuit and is configured to diagnose a high-frequency circuit using a signal that propagates and the self-diagnosis is done before transmission.  
·         US 20100076728 A1 – Yanao discloses a failure diagnosis system that can mask errors in a periodic diagnosis and stops said first mask processing after said first failure diagnosis.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114